

116 HR 8869 IH: Promoting Responsible Emergency Protocols for All Students Act 
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8869IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Ms. Wild (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo create a Council on Emergency Response Protocols to ensure the establishment of accessible, developmentally appropriate, culturally aware, and trauma-informed emergency response protocols in public schools, early childcare and education settings, and institutions of higher education, and for other purposes.1.Short titleThis Act may be cited as the Promoting Responsible Emergency Protocols for All Students Act  or the PREP for All Students Act of 2020.2.FindingsCongress finds the following:(1)The lack of accessible, developmentally appropriate, culturally aware, and trauma-informed emergency response protocols for children and youth in public schools, early childcare and education settings, and institutions of higher education is not a trivial issue:(A)In 2016, there were 12,032,000 children from ages 3 to 5 enrolled in preprimary education programs, and almost one-quarter of children under the age of 5 are in some form of childcare arrangement, including nurseries, childcare centers, and preschools.(B)In the 2017–2018 school year—(i)14 percent of students in grades kindergarten through grade 12 had a disability; and(ii)11 percent of students in postbaccalaureate programs self-identified as having a disability.(2)As of the date of enactment of this Act, little has been done to integrate specific populations, such as children and youth at various developmental stages or children and youth with disabilities, into emergency preparedness planning.(3)In 2018 alone, there were 108 natural disasters in the United States, including severe thunderstorms, floods, wildfires, droughts, earthquakes, and other extreme weather.(4)During the 16 academic years from 2000 through 2015, there were 85 fatal fires in dormitories, fraternities, sororities, and off-campus housing, resulting in 118 fatalities—an average of approximately 7 per school year.(5)The risks associated with natural and manmade disasters have a disproportionate impact on individuals with disabilities. People with disabilities are 2 to 4 times more likely to die or sustain critical injuries during a disaster than people without disabilities.(6)Technology plays an increasingly vital role in emergency communications but remains largely inaccessible for many individuals with disabilities. (7)The rise of gun violence and gun violence-related deaths has contributed to the expansion of school security technologies and devices. While such technologies and devices have the potential to save lives, they have largely been developed without consideration of the needs of students at various developmental stages or students with disabilities. Thus, there may be inherent biases within these technologies and devices that disadvantage or create bias toward specific populations.(8)As of the date of enactment of this Act, 92 percent of schools nationwide have an active shooter lockdown protocol. More than 1,000,000 elementary-age children experienced a lockdown in the 2017–2018 school year, and among that group, at least 220,000 were in kindergarten or prekindergarten.(9)While the Department of Homeland Security active shooter emergency guidelines recommend that students and personnel in school and early childcare and education settings Run, Hide, and Fight, these strategies can exacerbate danger for young children in prekindergarten and childcare centers, and can exclude and put at risk students with a wide range of disabilities.(10)At the height of the 2019 novel coronavirus (COVID–19) pandemic, emergency closures of early education centers, elementary schools, secondary schools, and institutions of higher education created great disruptions in learning and cast a light on educational institutions’ lack of preparedness protocols for public health emergencies.(11)During the pandemic, early care and education remains indispensable for the development of children and for millions of health care workers, first responders, educators, and essential personnel, and it is imperative that early care and education centers and schools have emergency preparedness plans to ensure the safety of students and educators. (12)Emergency preparation drills and real-life lockdowns where danger may be external can create undue stress, fear, and trauma in children, youth, employees, and other specific populations in schools, early childcare and education settings, and institutions of higher education.(13)Traumatic events have a long-lasting and profound sensory impact on young children, as birth to age 5 is a critical developmental age. Frightening visual stimuli, loud noises, violent movements, and other sensations associated with an unpredictable frightening event, such as in an emergency preparation drill or lockdown, can cause substantial stress. Unlike older children, young children cannot express in words whether they feel afraid, overwhelmed, or helpless, and may have difficulty regulating their behavior and emotions after experiencing trauma.(14)There is an increasing need to ensure the establishment of accessible, developmentally appropriate, culturally aware, and trauma-informed emergency response protocols, including gun violence response and prevention protocols, natural disaster preparedness procedures, fire drills, and other emergency preparation drills or lockdown procedures, in public schools, early childcare and education settings, and institutions of higher education. 3.DefinitionsIn this Act:(1)ESEA definitionsThe terms elementary school, local educational agency, paraprofessional, school leader, secondary school, and specialized instructional support personnel have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)AccessibleThe term accessible, when used with respect to an emergency response protocol, means a protocol that—(A)is developed in full compliance with title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.); and(B)accounts for a comprehensive range of disabilities, including children and youth who use non-speech modes of communication. (3)CouncilThe term Council means the Council on Emergency Response Protocols established under section 4.(4)Culturally awareThe term culturally aware, when used with respect to an emergency response protocol, means a protocol that—(A)(i)incorporates the roles of first responder personnel, law enforcement personnel, school resource officers, and other authorities in the communities where the students live and attend school; (ii)takes into account the use and prevalence of firearms in such communities; and(iii)is cognizant of the ways in which African American students and students of other racial or ethnic minority groups are more likely to face disciplinary action in schools; (B)is designed to be sensitive to and respect cultural differences and differences in customs and worldview; and(C)considers the ways in which certain emergency events have disparate impact on African Americans, Native peoples, and other racial and ethnic minorities. (5)Developmentally appropriateThe term developmentally appropriate, when used with respect to an emergency response protocol, means a protocol that is appropriate for children’s ages and physical, social, sensory, and emotional developmental statuses.(6)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102). (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(8)Trauma-informedThe term trauma-informed, when used with respect to an emergency response protocol, means a protocol that—(A)recognizes the prevalence of trauma and the role that trauma plays in the lives of children, youth, and survivors of trauma; (B)considers the physical, psychological, and emotional well-being of individuals during and after an emergency event; and(C)takes an approach that actively combats the traumatization or retraumatization of children, youth, and survivors of trauma.4.Establishment of Council on Emergency Response Protocols(a)EstablishmentThere is established a Council on Emergency Response Protocols.(b)Composition(1)ChairpersonThe Secretary of Education, in an expeditious manner, shall appoint an individual who represents one of the categories described in paragraph (2) to serve as a member and chairperson of the Council.(2)Appointed membersBy not later than 90 days after the date of enactment of this Act, the chairperson of the Council shall appoint a member to the Council for each of the following categories (except for the category represented by the chairperson):(A)An executive director or a representative from a national organization representing individuals with disabilities.(B)An executive director or a representative from a national organization representing early childcare educators.(C)The executive director or a representative from a national organization representing law enforcement officials.(D)The executive director or a representative from an organization focused on emergency preparedness training in early childcare. (E)A member of an organization representing teachers, school leaders, specialized instructional support personnel, and paraprofessionals.(F)A member of an organization representing school-based child welfare and mental health professionals.(G)An individual with a physical, sensory, intellectual, or developmental disability who has demonstrated disability advocacy experience in kindergarten through grade 12 education.(H)An individual with a mental health disability who has been enrolled in an institution of higher education for at least a year during the 5 years prior to the date of the individual's appointment to the Council.(I)An individual with a physical, sensory, intellectual, or developmental disability who has been enrolled in an institution of higher education for a year prior to the date of the individual's appointment to the Council.(J)A parent or guardian of a child in an early childcare and education program.(K)A parent or guardian of a child with a physical, sensory, intellectual, or developmental disability in—(i)an early childcare and education program; or(ii)a public elementary school or secondary school.(3)Federal members(A)Department of Education membersThe following officers of the Department of Education shall serve as members of the Council:(i)The Assistant Secretary of the Office of Planning, Evaluation, and Policy Development.(ii)The Assistant Secretary of the Office of Special Education and Rehabilitative Services.(iii)The Assistant Secretary for Civil Rights.(iv)The Director for the Office of Early Learning.(v)The Director of the Office of Special Education Programs.(B)Health and Human Services membersThe following officers of the Administration for Children and Families of the Department of Health and Human Services shall serve as members of the Council:(i)The Director of the Office of Child Care.(ii)The Director of the Office of Head Start.(C)FEMA memberThe Administrator of the Federal Emergency Management Agency shall serve as a member of the Council.(4)Additional requirementsThe chairperson shall ensure that not less than 1 of the members appointed under paragraph (2) has directly experienced, as a student, gun violence or another emergency event in which a lockdown protocol was enforced in an educational setting that was the primary target of the emergency event.(c)Meetings(1)Initial meetingThe Council shall hold its first meeting not later than 90 days after the date of enactment of this Act.(2)FrequencyThe Council shall meet at the call of the chairperson.(3)QuorumA majority of the members of the Council shall constitute a quorum, but a lesser number of members may hold hearings.5.Duties(a)HearingThe Council shall hold a hearing with relevant stakeholders, including students and educators, principals and other school leaders, childcare experts, disability advocates, civil rights advocates, law enforcement, security experts, and others, not later than 120 days after the date of enactment of this Act.(b)Study and reviewThe Council shall—(1)study emergency response protocols, including gun violence response and prevention protocols, natural disaster preparedness procedures, fire drills, and other emergency preparation drills or lockdown procedures, for educational settings including early childcare and education settings, elementary schools and secondary schools, and institutions of higher education; and(2)conduct a complete and thorough review of the relevant literature and research surrounding emergency response protocols in such educational settings and the impact that emergency response protocols can have on specific populations of children, youth, and employees, including the effects on children living in poverty and children of color. (c)Recommendations and guidelinesAfter completing the study and review described in subsection (b), the Council shall provide— (1)recommendations that ensure that States, early childcare and education settings, local educational agencies, and institutions of higher education are provided with accurate information about the needs of specific populations of children, youth, and employees during emergencies;(2)guidelines for States, early childcare and education settings, local educational agencies, and institutions of higher education to use in developing and implementing emergency response protocols, including gun violence response and prevention protocols, natural disaster preparedness procedures, fire drills, and other emergency preparation drills or lockdown procedures, that are inclusive and accessible; and(3)guidelines—(A)for the development and implementation of accessible, developmentally appropriate, culturally aware, and trauma-informed emergency response protocols, including gun violence response and prevention protocols, natural disaster preparedness procedures, fire drills, and other emergency preparation drills or lockdown procedures, that include information about—(i)preparedness drills, including discussions and seminars on emergency preparedness, workshops, and full-scale emergency simulations;(ii)emergency communications;(iii)training for educators, early childcare and education staff, administrators, and support personnel, including—(I)training addressing implicit biases on the basis of race, national origin, socioeconomic status, religion, disability, and sex (including sexual orientation and gender identity); and (II)other training to ensure the nondiscriminatory application of protocols and treatment of students;(iv)the use of technology; and(v)other issues determined appropriate by the Council;(B)for the use of Federal funds by States, early childcare and education programs, local educational agencies, and institutions of higher education to develop and implement emergency response protocols, including gun violence response and prevention protocols, natural disaster preparedness procedures, fire drills, and other emergency preparation drills or lockdown procedures, that are inclusive and accessible; and(C)for States to create and develop recommendations for oversight for public elementary schools and secondary schools, early childcare and education settings, and institutions of higher education to ensure any emergency response protocols—(i)are inclusive and accessible;(ii)protect student privacy; and (iii)avoid exacerbating risk for children and youth with disabilities, young children, employees, and other specific populations.(d)ReportBy not later than 18 months after the date of enactment of this Act, the Council shall prepare and submit to Congress a detailed report that contains—(1)findings from stakeholders related to the challenges faced by children and youth with disabilities, young children, and other specific populations with regard to emergency response protocols, including gun violence response and prevention protocols, natural disaster preparedness procedures, fire drills, and other emergency preparation drills or lockdown procedures; and(2)the recommendations and guidelines described in subsection (c).6.Powers of Council(a)HearingsThe Council may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Council considers advisable to carry out this Act.(b)Information from Federal agencies(1)In generalThe Council may secure directly from a Federal department or agency such information as the Council considers necessary to carry out this Act.(2)Furnishing informationOn request of the chairperson of the Council, the head of the department or agency shall furnish the information to the Council.(c)Postal servicesThe Council may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.7.Council personnel matters(a)Compensation of membersOnly members of the Council representing categories described in subparagraphs (G) through (K) of section 4(b)(2) shall be compensated for their work for the Council. Such members may receive compensation at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the members are engaged in the performance of the duties of the Council.(b)Travel expensesA member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council.(c)Staff(1)In generalThe chairperson of the Council may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Council to perform its duties, except that the employment of an executive director shall be subject to confirmation by the Council.(2)CompensationThe chairperson of the Council may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(d)Detail of government employeesA Federal Government employee may be detailed to the Council without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(e)Procurement of temporary and intermittent servicesThe chairperson of the Council may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.8.Termination of CouncilThe Council shall terminate 60 days after the date on which the Council submits the report required under section 5(d).9.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Council to carry out this Act a total of $500,000 for fiscal years 2021 and 2022.(b)AvailabilityAny sums appropriated under subsection (a) shall remain available, without fiscal year limitation, until expended.